Citation Nr: 0502034	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left arm injury 
residuals.

2.  Entitlement to service connection for right arm and right 
wrist injury residuals.

3.  Entitlement to service connection for left neck injury 
residuals.

4.  Entitlement to service connection for back injury 
residuals.

5.  Basic eligibility to receive pension benefits with 
respect to countable income.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for left wrist medial 
nerve compression with left hand numbness.  

7.  Entitlement to a rating in excess of 10 percent for 
residuals of a left thumb injury.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to May 1968.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from January 2000 (increased rating 
claim for residuals of a left thumb injury) and April 2000 
(service connection claim for left wrist medial nerve 
compression with left hand numbness) rating decisions of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

In June 2002, the veteran appeared at a Travel Board hearing 
in Montgomery, Alabama.  The veteran's increased rating claim 
was addressed at that time.  The Board remanded the case in 
June 2003 to develop additional evidence, ensure due process 
considerations, and provide notification and assistance in 
accordance with the provisions of the VCAA and implementing 
regulations.

In August 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing held at 
the Montgomery, Alabama, RO.  

The veteran submitted a VA Form 21-527, Income-Net Worth and 
Employment Statement to the RO in March 2004.  The RO, by 
letter of April 2004, informed the veteran that he was not 
entitled to pension benefits because his countable income 
exceeded the income limit established by law.  Correspondence 
received from the veteran in April 2004 may reasonably be 
construed as a notice of disagreement (NOD) with the pension-
related determination.

In March 2004, claims for service connection for a left arm 
injury, a right arm and right wrist injury, a left neck 
injury, and a back injury were received.  The RO denied those 
claims in May 2004.  Correspondence from the veteran received 
in July 2004 may reasonably be construed as an NOD of those 
determinations.  

Although the RO has, in effect, reopened the claim for 
entitlement to service connection for left wrist medial nerve 
compression with left hand numbness (previously denied in 
February 1996) and denied it on the merits, the submission of 
new and material evidence by a claimant to reopen a 
previously denied claim is a jurisdictional matter, and the 
Board must make this jurisdictional determination prior to de 
novo review of the claim.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002).  The Board has recharacterized that issue accordingly.

At the August 2004 Travel Board hearing it was acknowledged 
that the issue of entitlement to service connection for 
carpal tunnel syndrome was "inextricably intertwined" with 
the claims perfected for appeal.  This matter is referred to 
the RO for appropriate action.

The issues on the first page of this decision, numbered 1, 2, 
3, 4, 5, and 7, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.





FINDINGS OF FACT

1.  An unappealed RO decision in February 1996 denied service 
connection for bilateral wrist medial nerve compression based 
on findings that the evidence did not demonstrate that the 
disorder was either incurred or aggravated by the veteran's 
period of service or that it was related to his service-
connected left thumb injury.
That decision is now final.

2.  Evidence received since the February 1996 RO decision 
does not tend to show that the veteran either had left wrist 
medial nerve compression with left hand numbness which was 
either incurred in or aggravated by the veteran's period of 
service, or that it was related to his service-connected left 
thumb injury; does not bear directly and substantially upon 
the matter of service connection for left wrist medial nerve 
compression; and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since a February 1996 RO decision denying 
service connection for bilateral wrist medial nerve 
compression is not new and material, and such claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (effective for claims filed prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, the new definition applies only to claims 
to reopen filed on or after August 29, 2001, and does not 
apply to the instant petition to reopen.]  

Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why his 
claim were denied in the April 2000 rating decisions and in a 
February 2004 statement of the case (SOC).  A letter of March 
2004, while not specifically mentioning "VCAA," informed 
the veteran what evidence was needed to establish his claim, 
and of his and VA's respective responsibilities in claims 
development.  Everything submitted by the veteran to date has 
been accepted for the record, and considered.  

As to notice content, the February 2004 SOC advised the 
veteran of the type of evidence needed to establish his claim 
and, by inference, what the veteran should submit.  He has 
received all essential notice, and is not prejudiced by any 
technical deficiency in the timing of such notice.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and private and VA 
treatment records.  He has been afforded several VA 
examinations for the claimed disorder, most recently in 2003.  
He has not identified any pertinent records outstanding.  
VA's duties to assist, including those mandated by the VCAA, 
are met.

Factual Background

Service medical records reveal that in February 1968 the 
veteran complained of a history of thumb pain, citing a one-
year-old injury of catching his thumb in a winch.  He 
underwent exploratory surgery of the ulnar collateral 
ligament of the first metacarpophalangeal joint of the left 
hand in March 1968.  Tear of the collateral ligament (left 
ulna) was diagnosed.  His postoperative course was noted to 
be uneventful.  On his May 1968 service discharge 
examination, the examiner commented that the veteran's left 
thumb was currently asymptomatic, with normal range of motion 
and strength.  

At a February 1992 VA hand, thumb, and fingers medical 
examination the veteran provided a history of his inservice 
left thumb surgery, and complained of the recurrence of left 
thumb pain beginning about five years earlier.  He also 
complained of numbness and tingling involving his left thumb 
and hand.  Residuals of left thumb injury, postoperative, was 
diagnosed.  Possible carpal tunnel syndrome was also 
diagnosed.  VA left hand X-ray was noted to be unremarkable.

The veteran complained of left arm numbness for about six 
months in May 1995.  See VA Medical Certificate.  

Following September 1995 VA electromyograph (EMG) testing, 
bilateral median nerve compression at the bilateral wrist, 
greater on the left, with no evidence of denervation, was 
diagnosed.  The abnormalities were noted to be restricted to 
the sensory portions of the median nerve.  

On January 1996 VA EMG testing, bilateral median nerve 
compression at the bilateral wrist was diagnosed.  The left 
wrist showed both motor and sensory fibers, and the right 
wrist involved only sensory fibers.  

Service connection for bilateral medial nerve compression was 
denied by the RO in February 1996.  The veteran was notified 
of this decision in February 1996, but did not perfect an 
appeal.  

On June 1997 VA EMG testing, bilateral median nerve 
compression at the bilateral wrist, right greater than left, 
was diagnosed.  

A March 1999 private medical record shows findings of 
decreased sensation of the left wrist and hand.  Neuralgia 
and pain of the left upper extremity, possibly cervical 
radiculopathy, was diagnosed.

A March 1999 VA progress note includes a diagnosis of left 
arm pain and numbness.

A July 2000 letter from a private physician shows that the 
veteran had undergone surgery for carpal tunnel release, and 
that he continued to have stable fixed neurologic deficits 
associated with median nerve compression.

On February 2003 VA examination the examiner noted that the 
veteran had decreased grip strength of the left hand compared 
to the right, and decreased range of motion of his left ring 
finger and middle finger secondary to likely early 
Dupuytren's contracture involving the two digits.  The 
examiner opined that this condition was not likely related to 
the veteran's service connected left thumb injury, but rather 
to a postservice event.  The veteran was also not shown to 
have any impairment of his median or ulnar nerve.

The veteran testified before the undersigned in August 2004 
that he originally injured his left thumb in service.  See 
page 10 of the hearing transcript.  He also complained of 
loss of grip strength.  See page 11 of the hearing 
transcript.  He added that in 2000 (his attorney stated this 
injury occurred in October 2001, see page 8 of the hearing 
transcript), while attempting to repair a disabled 
automobile, the car fell on him, causing injury to his ribs, 
shoulder and lung.  See page 12 of the hearing transcript.

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A. § 5108, "[i] f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  As previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
to reopen filed on or after August 29, 2001, and does not 
apply herein.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
  It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The February 1996 RO rating decision denying service 
connection for bilateral medial nerve compression of the 
wrists, on the basis that the evidence did not demonstrate 
that the claimed disorder was either incurred or aggravated 
by his military service or related to his service-connected 
left thumb injury, was not appealed, and is final.  38 
U.S.C.A. § 7105.  However, the claim may be reopened if new 
and material evidence is received.  38 U.S.C.A. § 5108.  

For evidence to be new and material in this matter, it would 
have to tend to show either that the veteran had medial nerve 
compression of the left wrist which was either incurred or 
aggravated by his military service, or that it was related to 
his service-connected left thumb injury.  The additional 
evidence received since the February 1996 RO rating decision 
does not tend to show either such fact.

The veteran's 1968 service discharge examination showed no 
findings reflective of problems associated with medial nerve 
compression.  The first medical diagnosis of left wrist 
median nerve compression is shown as part of a September 1995 
VA EMG report.  Further, medical record, both VA and private 
are devoid of an opinion relating any left wrist medial nerve 
compression to the veteran's service-connected left thumb 
injury residuals.  

On February 2003 VA medical examination, the examiner noted 
that the veteran's decreased grip strength of the left hand 
and decreased range of motion of his left ring finger and 
middle finger were not likely related to the veteran's 
service connected left thumb injury but, rather, to a 
postservice event.  Thus, the additional evidence received 
does not bear directly on the matter at hand, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Notably, the duty to assist by obtaining a medical opinion 
does not attach where a claim was previously denied unless 
and until the claim is reopened.  As the additional evidence 
received since February 1996 is not material evidence, the 
petition to reopen the claim must be denied.


ORDER

The appeal to reopen a claim of service connection for left 
wrist medial nerve compression with left hand numbness is 
denied.


REMAND

Concerning the issue of entitlement to a rating in excess of 
10 percent for residuals of a left thumb injury, on February 
2003 VA examination the veteran complained of numbness and 
tingling, mostly located directly over the incision in the 
palmar aspect of his wrist.  He also complained of decreased 
left hand strength.  Left thumb matacarpophalangeal pain, 
early degenerative arthritis of the metacarpophalangeal joint 
of the left thumb, status post repair of his left thumb, 
ulnar collateral ligament was diagnosed in 1968.  The 
examiner did not specifically address whether the veteran's 
left thumb disability was manifested by incomplete paralysis 
of the ulnar nerve, neuralgia of the ulnar nerve or neuritis 
of the ulnar nerve.

In this regard, it is noted that it is possible to evaluate 
the veteran's left thumb disability on the basis of 
paralysis, neuritis or neuralgia of that nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516, 8617, 8716.

Complete paralysis of the ulnar nerve exists were there is 
the "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.

Complete paralysis of the ulnar nerve of the major extremity 
warrants a 60 percent evaluation.  Severe incomplete 
paralysis of the major ulnar nerve warrants a 40 percent 
evaluation.  A 30 percent evaluation is provided for moderate 
incomplete paralysis of the ulnar nerve, while a mild 
incomplete paralysis of the ulnar nerve warrants a 10 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

"Incomplete paralysis" means a degree of loss or impaired 
function substantially less than the type of picture for 
complete paralysis.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most moderate, level 
of sensory involvement.  38 C.F.R. § 4.124a.

The Board notes that the duty to assist also includes 
conducting a thorough and contemporaneous examination of the 
veteran when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In this case, the claim file 
does not contain sufficient, current clinical findings to 
assess the severity of the service-connected left thumb 
disability on appeal.  Thus, given the nature of this case 
the Board concludes that an additional VA examination is 
warranted to determine the exact nature and current severity 
of the veteran's service-connected left thumb postoperative 
injury residuals.  Further, due to the complicated nature of 
the medical evidence on file, namely, diagnoses of medial 
nerve compression of the left wrist, as well as carpal tunnel 
syndrome, in the course of the examination the examiner must 
attempt to distinguish the symptomatology associated with the 
various disorders associated with the veteran's left upper 
extremity and to specify what symptoms are associated with 
the veteran's service-connected left thumb.  

Regarding the veteran's disagreement with the April 2004 
decision (denying pension benefits) and May 2004 decision 
(denying service connection for left arm injury, right arm 
and right wrist injury, left neck injury, and back injury), 
the Board notes that when there has been an RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to an SOC, and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Pursuant to the provisions of 38 C.F.R. § 19.9(a), if further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the 
agency of original jurisdiction for the necessary action.  As 
is the case here, if a claim has been placed in appellate 
status by the filing of a notice of disagreement, the Board 
must remand the claim to the RO for preparation of a SOC as 
to that claim.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

While the Board regrets the delay involved in remanding this 
case, proceeding with a decision on the merits at this time 
would not provide the veteran with the full compliance with 
due process to which he is entitled.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and current severity of his 
service-connected left thumb 
postoperative injury residuals.  All 
pertinent symptomatology and findings, 
specific to the service-connected 
disorder, should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claim file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically state whether or not the 
veteran's left thumb disability is 
manifested by incomplete paralysis, 
neuralgia or neuritis and if so, to what 
extent.  The examination should include 
an evaluation of functional impairment 
based on pain, use and flare-up as set 
forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A complete rationale for all 
opinions should be provided.

2.	After completing any further 
development necessary 
to insure an adequate factual basis upon 
which to base the RO's decisions on these 
claims, including the obtaining of 
further VA medical examinations, the RO 
should issue an SOC to the veteran and 
his representative addressing the issues 
of entitlement to pension benefits and 
entitlement to service connection for 
left arm injury, right arm and right 
wrist injury, left neck injury, and back 
injury.

The veteran should be advised that to 
perfect his appeal regarding these 
matters after the SOC is issued, he must 
submit a timely substantive appeal.

The purpose of this remand is to assist the veteran in 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


